DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse in the reply filed on 07/21/2021, is acknowledged.  The traversal is on the ground(s) that essentially the Examiner has not shown a serious burden for Election of Species Requirement.  This is not found persuasive because the Examiner has shown a serious search burden (see explanation on pages 2-3 of previous Office Action).  The species of “surfactants” and “solubilizers” are mutually exclusive of each other and a search for one species of surfactants, for example, Applicants’ elected species polyoxylglyceride, would not be expected to retrieve a reference with polysorbate surfactants or non-ionic surfactants or ionic surfactants.  The same analysis holds for the mutually exclusive species of solubilizers.
The requirement is still deemed proper and is therefore made FINAL.
Applicants elected “polyoxyl glyceride surfactants” as a species of “surfactant” and “propylene glycol esters” as a species of “Solubilizer” in their Reply of July 21, 2021.
The Examiner conducted a STN structure search for relacorilant according to base claims 1 and 14 using Registry, HCaplus, and Casreact databases of STN.  This search retrieved an applicable primary reference against Applicants’ elected species and the relacorilant formulation of base claims 1 and 14.  See “SEARCH 7” in enclosed 
A review of the results from “SEARCH 7” by inventor name and assignee/owner name did not retrieve any double patent references.
A review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Claims 1-22 read on Applicants’ elected species.
NO original claims are withdrawn.
However, the Election of Species Requirement of July 13, 2021, is still in effect.  Thus, a double patent and prior art search has NOT been conducted on the full scope of base claims 1’s and 14’s genus of “surfactants” and “solubilizers” beyond a prior art and double patent search for Applicants’ elected species.
The next Office Action will properly be made FINAL if any one of the following occurs:
(1)	Applicants fail to overcome a rejection made in this First Action on the Merits/Non-Final; and/or 
(2)	Applicants overcome the prior art rejection, below, but, an extended Markush search of “surfactants” and “solubilizers” retrieves a new prior art reference(s) useful in a similar obviousness rejection or a new anticipatory or obviousness prior art rejection; and/or 
(3)	Applicants’ amendments necessitate new grounds of rejection(s).  MPEP 803.02(III)(D) applies here.
Current Status of 16/719,644
This Office Action is responsive to the original claim-set of 12/18/2019.
Original claims 1-22 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/719,644, filed 12/18/2019, as a U.S. Non-Provisional patent application, which claims Priority from Provisional Application 62/781,983, filed 12/19/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over:
HUNT (WO 2017/151613 A1, referenced in IDS of 05/21/2020), 
in view of:
JANNIN (Jannin, V., et al.  “Polyoxylglycerides and glycerides:  Effects of manufacturing parameters on API stability, excipient functionality and processing.”  International J of Pharmaceutics.  (2014), Vol. 466, pp. 109-121), 
in view of:
CAPRYOL (“Capryol® 90 - Propylene glycol monocaprylate type II.”  Accessed 14 November 2021.  First made available to public on May 28, 2017.  Available from:  < https://www.gattefosse.com/pharmaceuticals-products/capryol-90 > ), 
and in view of:
BHT (“Preservatives and Antioxidants Database – Compounding Today.”  Accessed 15 November 2021.  First available to public on:  October 29, 2005.  Available at:  < CompoundingToday.com | Preservatives and Antioxidants Database >).

The instant base claim1 is drawn to a formulation for oral administration of relacorilant, (R)-(1-(4- 2fluorophenyl)-6-((1-methyl-1H-pyrazol-4-yl)sulfonyl)-4,4a,5,6,7,8-hexahydro-1H-pyrazolo[3,4- 3g]isoquinolin-4a-yl)(4-(trifluoromethyl)pyridin-2-yl)methanone, which has the structure:  
    PNG
    media_image1.png
    222
    253
    media_image1.png
    Greyscale
, the formulation comprising:  
7about 18% to 22% relacorilant;  
8about 55% to 65% surfactant, 
9where said surfactant is selected from sorbitan surfactants, polysorbate 10surfactants, polyoxyl glyceride surfactants, ionic surfactants, and non-ionic surfactants;  
11and 
12about 18% to 22% solubilizer, 
13where said solubilizer is selected from polyethylene glycols, propylene glycol 14esters, ethanol, propylene glycol, glycerols, glycerin, N-methyl-2-pyrrolidone, 15dimethylacetamide, and dimethylsulfoxide, wherein said percentages are weight percent.



Determining the scope and contents of the prior art:
The reference HUNT teaches a formulation (page 46) comprising the selective glucocorticoid receptor modulator (SGRM) relacorilant 
    PNG
    media_image1.png
    222
    253
    media_image1.png
    Greyscale
 (otherwise known as (R)-(1-(4- 2fluorophenyl)-6-((1-methyl-1H-pyrazol-4-yl)sulfonyl)-4,4a,5,6,7,8-hexahydro-1H-pyrazolo[3,4- 3g]isoquinolin-4a-yl)(4-(trifluoromethyl)pyridin-2-yl)methanone) (see paragraphs [0006] and [0010]; note that [0010] refers to “relacorilant” as “CORT125134”), the formulation comprising:  a surfactant (page 48, which teaches that “surfactants” can be used in said formulations to “maintain proper fluidity” of the formulation) and solubilizers (paragraph [0140] teaches “solubilizing agents” which the Examiner interprets as synonymous with the instantly claimed “solubilizers”).  Furthermore, the HUNT relacorilant formulations can be preserved by addition of an antioxidant (see line 2 of page 50).

The limitation “for oral administration” of base claims 1 and 14 constitute an intended use limitation.  Nothing precludes the use(s) as claimed.  However, HUNT page 46 teaches oral preparations of the base claim 1 and 14 formulation, which includes softgel capsules (see “soft capsules” in first paragraph of page 48).
The reference JANNIN teaches that polyoxyl glycerides (Applicants’ elected species of “surfactant”), such as lauroyl polyoxyl glycerides (Table 5 on page 116), which would include Gelucire Lauroyl polyoxyl glycerides (helps teach instant claim 17), are commonly utilized as solubility and bioavailability enhancers (see left column of page 110).
The reference CAPRYOL teaches that propylene glycol monocaprylate (Applicants’ elected species of “solubilizer”—a specific kind/species of “propylene glycol ester”) is a solubilizer and bioavailability enhancer (page 2 of 3).
The reference BHT teaches that butylated hydroxytoluene (BHT) is an antioxidant that is commonly used as a preservative by the pharmaceutical industry to enhance physical and chemical stability of pharmaceutical formulations (page 2 of 3).

Ascertaining the differences between the prior art and the claims at issue:


Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of the formulation comprising relacorilant, surfactant, solubilizer, and antioxidant, useful for modulating glucocorticoid receptors and possesses the technical knowledge necessary to make adjustments to the formulations to optimize/enhance the pharmacokinetic properties of the formulations and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of relacorilant formulations and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the combination of references HUNT, JANNIN, CAPRYOL, and BHT.
The artisan would be motivated to use surfactants, such as (Gelucire) Lauroyl polyoxyl glycerides (helps teach instant claim 17), since these surfactants are 
Therefore, the artisan would expect that use of (Gelucire) Lauroyl polyoxyl glyceride surfactants with relacorilant in the relacorilant formulation of HUNT would enhance the solubility and bioavailability of the HUNT relacorilant formulation (JANNIN - left column of page 110).
Furthermore, the artisan would be motivated to use solubilizers, such as propylene glycol monocaprylate, since these solubilizers are commonly used as bioavailability enhancers (CAPRYOL reference, page 2 of 3) and since the primary reference HUNT teaches use of solubilizers/solubilizing agents (paragraph [0140]).
Therefore, the artisan would expect that use of propylene glycol monocaprylate solubilizers with relacorilant in the HUNT relacorilant formulation would enhance the bioavailability of the HUNT relacorilant formulation (CAPRYOL reference, page 2 of 3).
Furthermore, the artisan would be motivated to use antioxidants, such as the butylated hydroxytoluene (BHT) of the instant claims, since BHT is an antioxidant that is commonly used as a preservative by the pharmaceutical industry to enhance physical and chemical stability of pharmaceutical formulations (BHT reference page 2 of 3) and since the primary reference HUNT teaches use of antioxidants as formulation preservatives (line 2 of page 50).
Therefore, the artisan would expect that use of BHT antioxidants would ensure the physical and chemical stability of the HUNT relacorilant formulation (BHT page 2 of 3).

Moreover, in their routine optimization of the dosage/weight percentage of relacorilant, the artisans would also be motivated to and expected to routinely optimize the weight percentages of (Gelucire) Lauroyl polyoxyl glyceride surfactants and propylene glycol monocaprylate solubilizers and the antioxidant preservative BHT since these surfactants and solubilizers act as bioavailability enhancers (JANNIN left column of page 110 and CAPRYOL page 2 of 3) and since the BHT antioxidant acts as a formulation preservative (BHT page 2 of 3).  Thus, as the weight percentage/dosage/concentration of relacorilant is changed, the weight percentages/dosages/concentrations of surfactant and solubilizers would also need to be changed to optimize bioavailability of the relacorilant.  Similarly, as the weight percentage/dosage/concentration of relacorilant is changed, the weight percentages/dosages/concentrations of BHT antioxidant instant claims 1-22.
	The instant claims cannot be rejected under anticipatory (35 U.S.C. 102) analysis as no one reference contains all the limitations of base claims 1 and 14.  Therefore, Applicants should consider traversing this obviousness rejection in such a way that thwarts use of a similar obviousness rejection with similar references to reject the extended Markush searches of “solubilizers” and “surfactants” since the obviousness rejection, above, is merely aimed at Applicants’ elected species of “solubilizers” and “surfactants” as used in base claims 1 and 14.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the 

Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625